1

2

3

4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7         ZORAIDA ALEMAN DE RIVERA,
          an individual,                           NO. 2:18-CV-0290-TOR
8
                                 Plaintiff,        ORDER GRANTING STIPULATED
9                                                  MOTION TO DISMISS
               v.
10
          SAFEWAY INC., a foreign
11        corporation,

12                               Defendant.

13

14           BEFORE THE COURT is the parties’ stipulated Motion to Dismiss (ECF

15   No. 15), filed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and LCivR 41(a)(1)(B).

16   ACCORDINGLY, IT IS HEREBY ORDERED:

17           All claims and causes of action in this matter are DISMISSED with

18   prejudice and without costs or fees to any party.

19   //

20   //




           ORDER GRANTING STIPULATED MOTION TO DISMISS ~ 1
1          The District Court Executive is directed to enter this Order and Judgment of

2    Dismissal, furnish copies to counsel, and CLOSE the file.

3          DATED April 14, 2020.

4

5                                   THOMAS O. RICE
                             Chief United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20




       ORDER GRANTING STIPULATED MOTION TO DISMISS ~ 2
